Citation Nr: 0713259	
Decision Date: 05/04/07    Archive Date: 05/15/07	

DOCKET NO.  04-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a watery right eye. 

2.  Entitlement to service connection for neuropathy 
involving the fingers, knees, and toes. 

3.  Entitlement to service connection for left ear hearing 
loss. 

4.  Whether new and material evidence has been obtained to 
reopen a previously denied claim of entitlement to service 
connection for right ear hearing loss and pain. 

5.  Whether new and material evidence has been obtained to 
reopen a previously denied claim of entitlement to service 
connection for a disability manifested by low back pain. 

6.  Whether new and material evidence has been obtained to 
open a previously denied claim of entitlement to service 
connection for Klinefelter's syndrome. 

7.  Whether new and material evidence has been obtained to 
reopen a previously denied claim of entitlement to service 
connection for a disability manifested by a leaky heart 
valve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1964 to November 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefits sought.  

A review of the evidence of record reveals that in his 
substantive appeal, the veteran indicated that he was 
withdrawing the issue of his entitlement to an increased 
disability rating for his service-connected post-traumatic 
stress disorder (PTSD).  Additional evidence of record 
reveals that by rating decision dated in July 2006, the 
disability rating for the veteran's PTSD was increased from 
30 percent to 50 percent, effective December 15, 2005.  In 
addition to the PTSD, service connection is in effect for a 
number of other disabilities.  A combined disability rating 
of 70 percent has been in effect since December 15, 2005.  
The Board also notes that the veteran appealed the issue of 
entitlement to service connection for gout.  In a December 
2004 rating decision, entitlement to service connection for 
gout was granted.  Thus, this issue is no longer on appeal.    

The issues of entitlement to service connection for left ear 
hearing loss and whether new and material evidence has been 
obtained to reopen a the claim for service connection for 
right ear hearing loss and pain are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained to the 
extent possible.  

2.  There is no medical evidence of record documenting the 
presence of a disability manifested by a watery right eye 
during service or for years thereafter and there is no 
competent medical evidence linking the blocked right eye tear 
duct to the veteran's active service.  

3.  There is no medical evidence of record documenting the 
presence of neuropathy involving the fingers, toes, and knees 
during service or for years thereafter and there is no 
showing of a causal nexus between any current neuropathy or 
carpal tunnel syndrome and the veteran's active service.  

4.  By rating decision dated in August 1988, service 
connection was denied for a heart murmur, a disability 
manifested by low back pain, and Klinefelter's syndrome.  The 
veteran was notified of the determination by communication 
dated in September 1988 and of his appellate rights.

5.  Evidence obtained since the time of the RO's August 1988 
decision denying service connection for a disability 
manifested by low back pain, Klinefelter's syndrome, and a 
disability manifested by a leaky heart valve does not relate 
to an unestablished fact necessary to substantiate the claim, 
is cumulative or redundant of evidence of record at the time 
of the 1988 denial, and does not raise a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
disability manifested by a watery right eye are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for entitlement to service connection for 
neuropathy involving the fingers, knees, and toes, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

3.  The RO decision in August 1988 denying service connection 
for a disability manifested by low back pain, Klinefelter's 
syndrome, and a heart murmur is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  Evidence associated with the record since the 1988 RO 
denial is not new and material and the claims for service 
connection for a disability manifested by low back pain, 
heart murmur, and Klinefelter's syndrome are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  In a letter dated in February 
2003, VA notified the veteran of the information and evidence 
needed to substantiate and complete his request for service 
connection for a disability manifested by a watery right eye, 
and neuropathy involving the fingers, toes, knees.  He was 
also notified of the information and evidence needed to 
complete his request to reopen a previously denied claim of 
entitlement to service connection for low back pain, a leaky 
heart valve (heart murmur), and Klinefelter's syndrome.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The 
letter notified the veteran of what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board finds that the February 2003 notice 
advised the veteran of the evidence needed to reopen his 
claims of entitlement to service connection for a disability 
manifested by low back pain, a heart murmur, and 
Klinefelter's syndrome, as it stated that new and material 
evidence was evidence not previously before VA that spoke to 
the reason why the claim was originally denied.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
its and his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appealed decision was dated in April 2003, about 
two months after the veteran was provided with his initial 
VCAA notice in February 2003 with regard to the disabilities 
at issue.  Additional VCAA notice was provided to the veteran 
in December 2004.   

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
and a claim to reopen.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In that regard, as the Board concludes 
below that the claims are not reopened and the service 
connection claims are denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board also finds that VA has complied with the VCAA's 
duty to assist veterans by aiding him and obtaining evidence 
and associating it with the claims folder.  All known and 
available records relevant to the issues here on appeal have 
been obtained and associated with the claims file.  VA 
treatment records from Palo Alto dated from December 2002 to 
January 2006 were obtained.  The veteran has not been 
provided with an examination.  Under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  

Here, there is no competent evidence that associates the 
claimed disabilities to any injury or disease in service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability at issue and service).  The 
veteran has not brought forth evidence, other than his own 
statements, suggestive of a causal connection between the 
disabilities at issue and his active service.  He has been 
informed that he would need medical evidence of a 
relationship between any current disability and service, but 
he has not provided any such evidence.  Accordingly, the 
Board concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the claims.  
The evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  No further assistance to the veteran with 
the development of evidence is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after service while the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptomatology after service is required to establish service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for sensorineural hearing loss or other organic disease of 
the nervous system if such disability was manifested to a 
compensable degree of 10 percent or more during the first 
year following separation from service.  38 C.F.R. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on all 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the claimant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claims.

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current 
disability involving a disability manifested by a watery 
right eye or neuropathy involving the fingers, knees, and 
toes.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters regarding 
medical knowledge).  

With regard to the claim for service connection for 
disability manifested by a watery right eye, the service 
medical records do not reflect treatment or findings 
indicative of a problem with the right eye.  Upon separation 
examination in October 1987, the veteran reported having 
"eye trouble."  However, the October 1987 separation 
examination indicates that examination of the eyes was 
normal.  When the veteran was seen for treatment in 1994, he 
complained of a history of a watery right eye, but gave only 
a two-day history of problems.  This would place the onset at 
a time several years following service discharge.  The record 
further shows that in 1995, the veteran underwent a bilateral 
nasolacrimal duct obstruction procedure.  VA treatment 
records show that the veteran was treated for a blocked tear 
duct on the right in 2004.   

The veteran has not submitted or identified any medical 
opinion or other medical evidence regarding a causal 
relationship between any current disability involving a 
watery right eye and his active service.  A review of the 
record shows no evidence of a continuity of symptomatology 
with regard to problems with the right eye.  A lengthy period 
of time without evidence of treatment may be viewed as 
evidence against a claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a current disability manifested 
by a watery right eye is not warranted, since there is no 
competent evidence of a relationship between the disability 
involving a watery right eye and disease or injury during 
service.  The Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for a current disability manifested by a watery 
right eye, and the claim is denied. 

With regard to the claim for service connection for 
neuropathy of the fingers, toes, and knees, the service 
medical records are without reference to complaints and 
findings indicative of the presence of neuropathy.  The 
October 1987 separation examination report indicates that 
neurological examination was normal.  

Review of the record shows that in March 2004, the veteran 
sought treatment for bilateral carpal tunnel syndrome.  In 
December 2004, the veteran sought treatment for peripheral 
neuropathy.  There is no competent evidence of record which 
establishes that the diagnoses of peripheral neuropathy or 
carpal tunnel syndrome are medically related to disease or 
injury in service.  In Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), the Federal Circuit indicated that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
there is no competent evidence of a connection between the 
veteran's service and peripheral neuropathy or carpal tunnel 
syndrome.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for peripheral neuropathy or carpal 
tunnel syndrome is not warranted, since there is no competent 
evidence of a relationship between the peripheral neuropathy 
or carpal tunnel syndrome and disease or injury during 
service.  The Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for peripheral neuropathy or carpal tunnel 
syndrome, and the claim is denied. 

New and Material Evidence

Service connection for a disability manifested by low back 
pain, a heart murmur, and Klinefelter's syndrome was denied 
by the RO in an August 1988 rating decision.  The veteran was 
notified of the determination by communication dated the 
following month.  That decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  However, if new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.

The veteran's application to reopen his claims was received 
in October 2002.  The definition of new and material evidence 
found in 38 C.F.R. § 3.156(a) was changed in 2001.  This 
change applies only to claims received on or after August 21, 
2001, as in the instant case.  The revised regulation defines 
new and material as "new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at a time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (2006).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that not every piece of new evidence is "material" but 
that some new evidence may well contribute to a more picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it would not eventually 
alter a rating decision.  Id., 155 F.3d 1363.

With these considerations, the Board must review all the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in 1988.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

At the time of the August 1988 decision, the record for 
consideration included the service medical records and the 
report of a February 1988 VA general medical examination.  
With regard to the back, the service records showed the 
veteran was seen on several occasions for complaints of low 
back pain.  However, when he was seen for evaluation, he 
exhibited full range of motion and no muscle spasm.  There 
were no X-ray findings of degenerative changes involving the 
spine during service.  At the time of the VA examination in 
February 1988, despite the veteran's complaints of having 
been in pain, there were no clinical or X-ray abnormalities 
noted.  

With regard to a heart murmur, the veteran was seen on two 
occasions in service complaining of chest pain.  However, no 
heart disease was shown at any time during his active 
service.  A heart murmur was noted at the time of the VA 
examination in early 1988, but no diagnosis of any heart 
disease was shown.  At the time of the VA examination, chest 
X-ray study, electrocardiogram tracings, and physical 
examination findings were all normal.  

With regard to Klinefelter's syndrome, as noted at the time 
of the 1988 rating decision, that is a congenital abnormality 
and therefore not a disability for which VA compensation 
disability benefits are authorized.  38 C.F.R. § 3.303.  

Since the time of the RO's 1988 decision, additional medical 
evidence has been associated with the claims file and the 
evidence consists of VA treatment records dated from 1990 to 
1997 and from December 2002 to January 2006, and a private 
medical record by Dr. R.I.  

Regarding the application to reopen the claim for service 
connection for a low back disability, the Board finds that 
this evidence is not new and material.  The VA treatment 
records dated in February 2004, September 2005, December 
2004, and May 2005 indicate that the veteran was treated for 
chronic low back pain.  The treatment records do not 
establish a diagnosis of a low back disability.  The Board 
notes that at the time of the 1988 rating decision, the 
evidence established that the veteran had chronic low back 
pain.  Therefore, the Board finds that these treatment 
records are cumulative of the evidence of record at the time 
of the 1988 rating decision.  This evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  The VA treatment records do not establish a 
connection between the low back pain and service.  Thus, this 
evidence is not new and material.   

The remaining evidence submitted is not relevant to the claim 
for service connection for a low back disability.  This 
evidence shows treatment for other unrelated disabilities and 
diseases. This evidence does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is not new and material.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for a 
heart murmur.  VA treatment records dated in October 1997 and 
December 2002 indicate that the veteran had complaints of 
atypical chest pain.  The treatment records indicate that the 
veteran had a heart murmur.  The VA treatment records further 
show that in August 2003, the veteran underwent a 
cardiovascular workup.  The assessment was chest pain, 
anginal chest pain very unlikely given the stress test.  The 
echocardiogram revealed that the murmur was unchanged since 
October 1997.  The evidence does not establish a disability 
due to the heart murmur.  The Board finds that these 
treatment records are cumulative of the evidence of record at 
the time of the 1988 rating decision.  This evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  The VA treatment records 
essentially establish that the veteran has atypical chest 
pain and a heart murmur, which was established at the time of 
the 1988 rating decision.  Thus, this evidence is not new and 
material.   

The remaining evidence submitted is not relevant to the claim 
for service connection for a heart murmur.  This evidence 
shows treatment for other unrelated disabilities.  This 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is not new and material.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for 
Klinefelter's syndrome.  The evidence submitted is not 
relevant to the claim for service connection for 
Klinefelter's syndrome.  This evidence shows treatment for 
other unrelated disabilities and diseases.  It does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  Thus, the evidence is not new and 
material.  

In conclusion, the Board finds that the evidence received 
since the August 1988 rating decision is not new and 
material, and the claims are not reopened.




ORDER

Service connection for a disability manifested by a watery 
right eye is not warranted.  The appeal is denied.  

Service connection for neuropathy involving the fingers, 
knees, and toes is not warranted.  The appeal is denied.  

The application to reopen a claim for service connection for 
a disability manifested by low back pain is denied.  

The application to reopen a claim for service connection for 
a disability manifested by a leaky heart valve (heart murmur) 
is denied.  

The application to reopen a claim for service connection for 
Klinefelter's syndrome is denied.


REMAND

Regarding the claim for service connection for hearing loss 
of the left ear and the application to reopen the claim for 
service connection for hearing loss of the right ear, the 
Board finds that additional development is necessary.  A July 
2004 VA treatment record indicates that the veteran underwent 
audiometric evaluation and the diagnosis was normal hearing 
from 250 to 2000 Hertz followed by mild sensorineural hearing 
bilaterally.  The Board notes that the July 2004 VA treatment 
record does not report the puretone thresholds at 500, 1000, 
2000, 3000, or 4000 Hertz or the Maryland CNC Test results.  
This evidence is relevant to the veteran's claims for service 
connection for hearing loss.  The VCAA imposes a duty upon VA 
to seek relevant treatment records in all cases.  38 C.F.R. 
§ 3.159(c)(1)-(3).  The Board also finds that the RO should 
make an attempt and obtain the VA treatment records for 
treatment of hearing loss from the Palo Alto medical facility 
dated from January 2006 to present.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain the 
audiometric test results from the July 
2004 audiometric evaluation (the results 
in puretone thresholds at 500, 1000, 
2000, 3000, or 4000 Hertz and the 
Maryland CNC Test results).  The RO/AMC 
should obtain all records of the 
veteran's treatment for hearing loss from 
the Palo Alto medical facility dated from 
January 2006 to present.

2.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


	                        
____________________________________________
	C. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


